Exhibit 10.2


AMENDMENT NO. 3 TO THE
NOBLE ENERGY, INC.
2005 DEFERRED COMPENSATION PLAN


Pursuant to the provisions of Section 8.1 thereof, the Noble Energy, Inc. 2005
Deferred Compensation Plan, as amended and restated effective as of January 1,
2009 (the “Plan”), is hereby amended in the following respects only:
FIRST: Section 3.7 of the Plan is hereby amended by restatement in its entirety
to read as follows:
3.7    Retirement Restoration Plan Converted Accounts. Subject to and in
accordance with Section 21 of the Noble Energy, Inc. Retirement Restoration Plan
(the “Retirement Restoration Plan”), each Eligible Employee with a benefit under
the Retirement Restoration Plan previously was permitted to elect to have
credited to a Retirement Restoration Plan Converted Account the lump sum present
value of his or her benefit under the Retirement Restoration Plan. Any other
provision of this Plan to the contrary notwithstanding, the time and form of
payment from a Retirement Restoration Plan Converted Account shall be identical
to the time and form of payment provided for his or her benefit pursuant to the
Retirement Restoration Plan, taking into account any change to his or her
benefit payment election made in accordance with Section 21 of the Retirement
Restoration Plan; provided, however, that a Participant may make a subsequent
election to have his or her Retirement Restoration Plan Converted Account paid
instead either in the form of a single lump sum payment or in the form of annual
installments over a period of not more than fifteen (15) years, as elected by
such Participant, that is paid or commences to be paid, as the case may be, on a
date specified by the Participant; provided further, however, that no such
subsequent change shall become effective for the purposes of the Plan (i) until
a date that is at least twelve (12) months after the date of the filing of such
change, (ii) unless the date for the payment or commencement of payments being
changed is at least five (5) years after the date as of which such Participant’s
benefit would otherwise have been paid or commenced being paid under this
Section 3.7 in the absence of such change, and (iii) unless such change is filed
with or as directed by the Administrator not less than twelve (12) months before
the date the payment being changed is scheduled to be paid or commence being
paid. Amounts credited to a Participant’s Retirement Restoration Plan Converted
Account shall be fully vested at all times. The amounts credited to a
Participant’s Retirement Restoration Plan Converted Account shall be deemed to
be credited with notional earnings either at the Crediting Rate, or at the
Participant’s election, in accordance with other investment directions given by
the Participant in accordance with Section 3.6, through the Valuation Date.


SECOND: Section 8.1 of the Plan is hereby amended by restatement its entirety to
read as follows:
8.1    Amendment or Termination of Plan. At any time prior to a Change in
Control, the Board of Directors of the Company may amend or terminate the Plan,
provided, however, that without the prior written consent of such Participant
(or, if deceased, his or her Beneficiary), (i) no such amendment shall reduce
the Crediting Rate applicable to a Participant’s Account balance or installment
distribution, (ii) no such amendment or termination may reduce or further defer
the payment of a Participant’s Account balance or installment distribution, and
(iii) no such amendment or termination shall accelerate the time for the payment
of a Participant’s Account Balance or installment distribution in a manner that
subjects such benefit to the tax imposed under Code section 409A. During the
twenty-four (24) month period following a Change in Control, no amendment or
termination of the Plan shall become effective with respect to a Participant or
Beneficiary of a deceased Participant without the prior written consent of such
Participant or Beneficiary. After the twenty-four (24) month period following a
Change in Control, the Board of Directors of the Company shall have the same
right to amend or terminate the Plan as such Board had prior to such Change in
Control. Subject to all amendment restrictions of this Section 8.1, the Chief
Executive Officer of the Company and the lead executive of the Company’s Human
Resources Department acting together may exercise the authority of the Board of
Directors of the Company to amend the Plan in any manner that such executives
determine in good faith will not increase or decrease the cost of any Employer’s
obligations under the Plan.
IN WITNESS WHEREOF, this Amendment has been executed by Noble Energy, Inc. on
this 25th day of July, 2016, to be effective as of August 1, 2016.
NOBLE ENERGY, INC.






By:    /s/ Arnold J. Johnson                
Name: Arnold J. Johnson
Title: Senior Vice President, General Counsel and Secretary


















060132 000217 17320003.2